DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
  
Response to Amendment
Applicant’s amendment filed 2/24/2022 has been entered.
Claims 23-40 remain pending.
Claims 1-22 have been previously cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. See below.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following claim language lacks antecedent basis within the specification:
-Claim 1:
-line 14, “an outer encasement”.
-line 15, “tubular structures aligned along said longitudinal axis”
-Claim 29:
-line 14, “an outer encasement”.
-line 15, “tubular structures aligned along said longitudinal axis”
-Claim 35:
-line 15, “tubular structures positioned on said cartridge deck”

The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification (see MPEP § 608.01 (o)) and the terms listed above do not have such support within the specification. While one can speculate what each feature listed above is referring to, the specification does not render the meaning of each claim term apparent. Applicant’s specification and/or claims should be amended such that there is antecedent basis and/or clear and concise support for the claimed limitations. Further, in this instance, the term “tubular structures” not only raises antecedent basis issues but while several embodiments in the specification appear to show structures that could be viewed as “tubular” (i.e. Figures 139, 140, 161, etc.), because the term “tubular” is not recited within the specification, one cannot readily speculate to ascertain a scope of such a term (note the 112 rejections below). 
 “The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 23, 29, and 35, each claim recites the “tissue thickness compensator comprises…tubular structures” and “outer encasement [layer]” further recites that the “uncompressed height of said tissue thickness compensator is greater than the formed height of the staples” (or equivalent thereof). These limitations, in combination, lack sufficient support within the original specification. Specifically while one can speculate which embodiment of compensator (i.e. Figures 139, 140, 161, etc.) is attempting to be referred to by the “tubular structures” (note the specification objections and 112, 2nd para., rejection), these features, are not disclosed as comprised within any one embodiment and therefore doubt is raised as to whether or not the Applicant had possession for such an invention. Given the length and complexity of the specification, if Applicant disagrees, it is respectfully requested that Applicant point attention to which embodiment of compensator and cartridge comprises all of these claimed features. 
Note while Para. [0440] (as outlined by Applicant) discloses tubes embedded within the layer but does not disclose several other features in the same embodiment including the tubular structures being aligned along the longitudinal axis and does not disclose an outer encasement and is further silent on the height relationship with the staples as claimed. Even further Paragraph [0479] and Figures 257 and 258 support tubular structures but does not support such structures comprising an additional outer encasement of the tubular structures and is further silent on the height relationship with the staples as claimed. See the  “Response to Arguments” section below.
Claims 24-28, 30-34, and 36-40 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 23, 29, and 35, each claim recites “tissue thickness compensator comprises…tubular structures”. It is unclear as to what the term “tubular” is attempting to encompass and therefore, the claim limitation renders the claim indefinite. As noted above, the term “tubular structures” is not referred to in Applicant’s specification and therefore, one cannot readily ascertain a scope of such a term as such a phrase is commonly used to refer to a shape resembling a tube but it is unclear as to what variations from a “tube” the limitation is attempting to encompass. Further, the claims recite the compensator comprising an “outer encasement [layer]” which renders the claim further indefinite given the combination with the “tubular structures” limitation as it is unclear if the outer layer/encasement is the outer layer/casing of the tubular structures composition or if it is encasing all of the tubular structures. Again, because of the lack of antecedent basis and support for the combination of features, it is unclear as to what these features are intending to encompass and therefore the respective claims are rendered indefinite. 
For examination purposes, “tubular structures” will be interpreted as any hollow elongated structure resembling a tube which is filled or empty and “outer encasement” and “outer layer” will be interpreted as any encasing structure or layer on an outer portion of the compensator. 
Regarding Claims 27 and 33, the claims recite “the tubular structures laterally traverse the staple cartridge”, however, Claims 25 and 29, in which Claims 27 and 33 depend from, require the tubular structures to be aligned along the longitudinal axis and therefore, it is unclear as to how the structures can be longitudinally aligned along an axis and laterally traverse the cartridge or whether Claims 27 and 33 are referring to different tubular structures. Therefore, these limitations render the respective claims indefinite. 
Claims 24-26, 28, 30-32, 34, and 36-40 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from the claims outlined above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 24, 26, 28-30, 32, 34, 35, 36, 38 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Boudreaux (US Patent 9,999,408).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.

Regarding Claim 23, Boudreaux discloses a staple cartridge (37; see Figure 5), comprising: 
a cartridge deck (72), wherein the staple cartridge (37) defines a longitudinal axis (As shown); 
a firing member (firing bar 14 is within the cartridge during firing); 
a longitudinal slot (49) extending through the staple cartridge (37), 
wherein the longitudinal slot (49) is configured to receive the firing member (14), and wherein the firing member (14) moves within the longitudinal slot (49) during a firing motion (Col 5, lines 3-5); 
staple cavities (51; Figure 2) defined in the deck (72); 
staples (47; Figure 3A) removably stored in the staple cavities (51); 
staple drivers (43) configured to support the staples (47) within the staple cavities (51); and
a tissue thickness compensator (200; Figures 10-13, note that the compensator can be attached to and therefore viewed as comprised by the cartridge), wherein the tissue thickness compensator (200) comprises: 
an uncompressed height (i.e. Figure 11a); 
a compressed height (i.e. Figure 11b); and
tubular structures (formed by bladders 202, 204) aligned along the longitudinal axis (See Figure 10 which shows the membranes extending in such a manner), 
wherein the staples (47) are partially deployed through the tubular structures (202, 204) during the firing motion (Col 9, lines 20-23), 
wherein the tubular structures (202, 204) are configured to collapse when pressure is applied to the tissue thickness compensator (200) by tissue during the firing motion (Col 8, lines 54-60; see Figures 11a-11b), 
wherein the staples (47) are deformed to a formed height during the firing motion (shown in Figure 11c), 
wherein the uncompressed height (Figure 11a) of the tissue thickness compensator is greater than the formed height of the staples (see Figure 11b which shows the compressed height of the compensator which would correspond to the formed height of the staples 47 which is shown in Figure 11c; the compressed height is clearly significantly smaller than the uncompressed height and therefore, it can be reasonably assumed that the staples when formed will have a smaller height corresponding to the compressed height of the compensator than the uncompressed height of the compensator shown in Figure 11a; alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a taller/thicker buttress which has a height greater than the formed staples based on the tissue being clamped to ensure proper sealing and tissue thickness compensation when clamped and stapled), and 
wherein the compressed height of the tissue thickness compensator (200) varies based on the pressure applied by the tissue during the firing motion (given the bladder structure of 202, 204 per Col 7, line 45 through Col 8, line 16, the compensator will readily compress to different heights based on the tissue being clamped).

However, the compensator (200) of Figures 10-13 of Boudreaux fails to disclose an outer encasement. Further attention can be brought to a different embodiment of Boudreaux  which includes a compensator (300; Figures 14-16) which comprises tubular structures (312, 304) and a form of outer encasement (barrier portion 302; note barrier portion can be viewed as an encasement of the materials (i.e. foam) in which it comprises but it also forms a perimeter around the tubular structures as well as forms a sealed encasement of the tubular structure with engagement with the tissue; see Col 10, lines 37-52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the compensator (200) of Figures 10-13 of Boudreaux to include a further outer encasement as taught by the compensator (300) of Figures 14-16 of Boudreaux about the tubular structures (202, 204). By modifying Boudreaux in this manner, the adhesive that is dispensed can be prevented from flowing outside of the compensator area as taught by Boudreaux (see Col 10, lines 48-52).

Regarding Claim 24, Boudreaux, as modified, discloses the outer encasement (302) surrounds the tubular structures (202, 204 as modified in view of barrier 302; see Col 10, lines 37-40).

Regarding Claim 26, Boudreaux, as modified, discloses the tubular structures (202, 204) longitudinally traverse the staple cartridge (37 as shown in Figure 10).

Regarding Claim 28, Boudreaux, as modified, discloses the tubular structures (202, 204) are positioned within a staple entrapment area (See Figure 11c which clearly shows the tubular portions will position within the staple entrapment layer considering the staples traverse therethrough).

Regarding Claim 29, Boudreaux, discloses essentially all elements of the claimed invention, see rejection of Claim 23 above, but the compensator (200) of Figures 10-13 does not disclose an outer encasement and does not disclose tubular structures comprise circular cross-sections
Attention is brought to the compensator (300) of Figures 14-16 which includes an outer encasement (302 see above). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the compensator (200) of Figures 10-13 of Boudreaux to include a further outer encasement as taught by the compensator (300) of Figures 14-16 of Boudreaux about the tubular structures (202, 204). By modifying Boudreaux in this manner, the adhesive that is dispensed can be prevented from flowing outside of the compensator area as taught by Boudreaux (see Col 10, lines 48-52).
Further, although Boudreaux does not explicitly disclose the tubular structures comprising circular cross sections, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the tubular structures to have circular cross sections because Applicant has not disclosed that the specific shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the tubular structures of Boudreaux because in either instance, the compensator will dispense the adhesive efficiently and perform the proper tissue compensation.
Therefore, it would have been an obvious matter of design choice to modify Boudreaux to obtain the invention as specified in the claims. Further note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed cross sectional shape. 

Regarding Claim 30, Boudreaux, as modified, discloses the outer encasement (302) surrounds the tubular structures (202, 204 as modified in view of barrier 302; see Col 10, lines 37-40).

Regarding Claim 32, Boudreaux, as modified, discloses the tubular structures (202, 204) longitudinally traverse the staple cartridge (37 as shown in Figure 10).

Regarding Claim 34, Boudreaux, as modified, discloses the tubular structures (202, 204) are positioned within a staple entrapment area (See Figure 11c which clearly shows the tubular portions will position within the staple entrapment layer considering the staples traverse therethrough).

Regarding Claim 35, Boudreaux, discloses essentially all elements of the claimed invention, see rejection of Claim 23 above, including the tubular structures (202, 204) being positioned on the cartridge deck (see Col 7, line 45 through Col 8, line 16 which is referenced in the rejection of Claim 23 above but for clarity purposes is reiterated to clarify how Boudreaux discloses such a feature) but the compensator (200) of Figures 10-13 does not disclose an outer layer and does not disclose tubular structures comprise circular cross-sections.
Attention is brought to the compensator (300) of Figures 14-16 which includes an outer layer (302 see above). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the compensator (200) of Figures 10-13 of Boudreaux to include a further outer layer as taught by the compensator (300) of Figures 14-16 of Boudreaux about the tubular structures (202, 204). By modifying Boudreaux in this manner, the adhesive that is dispensed can be prevented from flowing outside of the compensator area as taught by Boudreaux (see Col 10, lines 48-52).
Further, although Boudreaux does not explicitly disclose the tubular structures comprising circular cross sections, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the tubular structures to have circular cross sections because Applicant has not disclosed that the specific shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the tubular structures of Boudreaux because in either instance, the compensator will dispense the adhesive efficiently and perform the proper tissue compensation.
Therefore, it would have been an obvious matter of design choice to modify Boudreaux to obtain the invention as specified in the claims. Further note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed cross sectional shape. 

Regarding Claim 36, Boudreaux, as modified, discloses the outer layer (302) surrounds the tubular structures (202, 204 as modified in view of barrier 302; see Col 10, lines 37-40).

Regarding Claim 38, Boudreaux, as modified, discloses the tubular structures (202, 204) longitudinally traverse the staple cartridge (37 as shown in Figure 10).

Regarding Claim 40, Boudreaux, as modified, discloses the tubular structures (202, 204) are positioned within a staple entrapment area (See Figure 11c which clearly shows the tubular portions will position within the staple entrapment layer considering the staples traverse therethrough).

Claims 25, 31, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Boudreaux (US Patent 9,999,408), in view of Trumbull (US Patent 5,263,629).
Regarding Claims 25, 31 and 37 Boudreaux discloses and/or renders obvious essentially all elements of the claimed invention but fails to disclose the tubular structures (202, 204) comprise a lattice of strands.
Manufacturing compensators by use of woven or nonwoven latticed materials has been known in the art. For example, Trumbull discloses a tissue thickness compensator (52; Figure 1) comprised of absorbable lattice materials (see Col 4, lines 1-4 note that the woven fabric materials form a lattice structure).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to embody the tubular structures of Boudreaux as lattice of strands as taught by Trumbull, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this instance, the absorbable latticed material will allow dispersion of adhesive upon clamping. 

Claims 27, 33, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Boudreaux (US Patent 9,999,408), in view of Viola (US Patent 8,678,263).

Regarding Claims 27, 33 and 39 Boudreaux discloses and/or renders obvious essentially all elements of the claimed invention but fails to disclose the tubular structures laterally traverse the staple cartridge.
Viola teaches a channel (formed by plugs 40; Figures 1-2) of adhesive material (38) situated laterally traverse across the longitudinal axis of the staple cartridge (20; as shown). It would have been obvious to one having ordinary skill in the art at the time the invention was made to situate the tubular structures laterally across the cartridge as taught by Viola as such a modification would ensure release of the adhesive material via the cutting/knife member. Further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. 
-In response to Applicant’s arguments on Pages 7-10 pertaining to the 112 rejections wherein Applicant asserts that Paragraphs [0440], [0479] and Figures 257-258 provide sufficient support for the claimed inventions, Examiner respectfully disagrees and still is of the opinion that there is not sufficient support for a tissue thickness compensator comprising all of the features in combination as claimed in Claims 23, 29 and 35. Specifically there is not sufficient support for any one compensator comprising an outer encasement/layer, tubular structures aligned along a longitudinal axis of the cartridge and/or positioned on the cartridge deck, and comprising an uncompressed height that is greater than a fired height of the staples.
Further, it must be noted that the embodiment shown in Figures 257-258, the shell portion 33926 cannot be viewed as both the outer encasement and forming the tubular structures. 
In conclusion, even if the Applicant’s disclosure may include each claimed feature, there is no support for a singular embodiment comprising the combination of features as claimed. 

-In response to Applicant’s arguments on pages 11-12 pertaining to the prior art rejections, Examiner respectfully disagrees.  Specifically regarding Applicant’s argument that: 

    PNG
    media_image1.png
    163
    619
    media_image1.png
    Greyscale

	
	Examiner respectfully asserts that the fluid fillable members (202, 204) of Boudreaux can be reasonably viewed as the claimed tubular structures which extend along the longitudinal axis of the cartridge as shown in Figure 10 and therefore, can be reasonably viewed as aligned along the longitudinal axis and are clearly disclosed as and positioned on the deck. Further, as noted in the rejections above, the outer encasement/layer is taught in a different embodiment of Boudreaux (see 302 of Figures 14-16) and note that the barrier portion (302) acts as an encasement layer to contain the adhesive within a defined area and encase such adhesive against the tissue as shown in Figures 15-16.
As outlined above, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the compensator (200) of Figures 10-13 of Boudreaux to include a further outer layer/encasement as taught by the compensator (300) of Figures 14-16 of Boudreaux about the tubular structures (202, 204) so the adhesive that is dispensed can be prevented from flowing outside of the compensator area as taught by Boudreaux (see Col 10, lines 48-52).
	Therefore, it is concluded that multiple embodiments of Boudreaux, in combination, readily disclose and render obvious each feature of the claimed invention.

	Note with regards to the rejections of Claim 29 and 35, Examiner previously stated “see rejection of Claim 25” in reference to addressing these claims but this was clearly a typographical error and should have read see “rejection of Claim 23”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/22/2022